Exhibit 10.4
The Bank shall explain the material contents of this Agreement to the Mortgagor
and shall deliver to the Mortgagor a copy of the general terms and conditions
for credit transactions and a copy of this Agreement.

                  Prepared by   Reviewed by   Approved by
 
           

KUN-MORTGAGE
AMENDMENT AGREEMENT TO KUN-MORTGAGE AGREEMENT
(For Changes of Scope of Secured Obligations & Settlement Date)
 

*   Please enter the appropriate information in your own handwriting in the
spaces within the thick rectangles provided.   *   This amendment agreement is
not required to be registered and becomes effective upon a mutual agreement by
and among parties.

May 24, 2010

             
Creditor & Mortgagee:
  Woori Bank   (seal)   Seal Collation
Address:
           
Obligor:
  Amkor Technology Korea, Inc.
Representative Director & CEO JooHo Kim /s/JooHo Kim   (seal)    
Address:
  280-8, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul       Seal Collation
Mortgagor:
  Amkor Technology Korea, Inc.
Representative Director & CEO JooHo Kim /s/ JooHo Kim   (seal)    
Address:
  280-8, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul        

The scope of secured obligations covered by the kun-mortgage established by and
among the above parties shall be changed as follows:
Scope of Secured Obligations
Scope of Secured Obligations after Change:
Specific Kun-Mortgage to Comprehensive Kun-Mortgage
Settlement Date
Settlement Date after Change:
Specifications of Existing Kun-Mortgage





--------------------------------------------------------------------------------



 



          1. Kun-Mortgage Agreement   Kun-Mortgage Agreement dated April 4, 2007
2. Details of Joint Mortgages
  Registration   Registry Office of Gwangjoo District Court, April 5, 2007,
No. 60992
 
  Properties   957, Daechon-dong, Buk-gu, Gwangjoo
 
  Priority   1st priority
 
  Owner   Amkor Technology Korea, Inc.  
 
  Registration   Registry Office of Incheon District Court, April 5, 2007,
No. 28081
 
  Properties   419-1, Cheongcheon-dong, Boopyoung-gu, Incheon
 
  Priority   1st priority
 
  Owner   Amkor Technology Korea, Inc.  
 
  Registration   Registry Office of Seoul Eastern District Court, April 5, 2007,
No. 24197
 
  Properties   280, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul and others
 
  Priority   1st priority
 
  Owner   Amkor Technology Korea, Inc.  
 
  Registration   Registry Office of Incheon District Court, April 5, 2007,
No. 21924
 
  Properties   516-1, Hyosung-dong, Gyeyang-gu, Incheon and others
 
  Priority   1st priority
 
  Owner   Amkor Technology Korea, Inc.

 